NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0249-20

MONICA ROSE,

          Plaintiff-Respondent,

v.

BAYER CORPORATION,

     Defendant-Appellant.
_______________________

                   Submitted April 13, 2021 – Decided April 23, 2021

                   Before Judges Fisher, Gilson and Moynihan.

                   On appeal before the Superior Court of New Jersey,
                   Law Division, Morris County, Docket No. L-0265-20.

                   DLA Piper LLP and Erika L. Maley and Christopher A.
                   Eiswerth (Sidley Austin LLP) of the Washington, DC
                   bar, admitted pro hac vice, attorneys for appellant (B.
                   John Pendleton, Jr., of counsel and on the brief; Kristin
                   A. Pacio, Erika L. Maley and Christopher A. Eiswerth,
                   on the brief).

                   Mazie Slater Katz & Freeman, LLC, attorneys for
                   respondent (Adam M. Slater, of counsel and on the
                   brief; Christopher Geddis, on the brief).
PER CURIAM

      The court being advised by the parties in the above matter that the issues

in dispute have been amicably resolved, the appeal is accordingly dismissed with

prejudice and without costs to either party.




                                                                          A-0249-20
                                        2